\o

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Co nN A

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 1 of 29

McGREGOR W. SCOTT

United States Attorney

JASON HITT

ROSS PEARSON

DAVID SPENCER

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814 ~
Telephone: (916) 554-2700
Facsimile: (916) 554-2900 ©

DAVID L. JAFFE

Chief, Organized Crime and Gang Section
Department of Justice

HANS B. MILLER

Trial Attorney, Organized Crime and Gang Section
Department of Justice

Attorneys for Plaintiff
United States of America

INDICTMENT

FILED

JUN 14 2015

CLERK, U.S. DISTRICT COURT

’ EASTERN DISTRICT OF CALIFORNIA

BY.
DEPUTY CLERK

 

 
oO Oo NSN DD

10
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 2 of 29

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
v.

RONALD YANDELL,

also known as “Renegade,”
DANIEL “Danny” TROXELL,
WILLIAM “Billy” SYLVESTER,

also known as “Billy from Norco,”
TRAVIS BURHOP,
BRANT DANIEL,

also known as “Two Scoops,”
DONALD MAZZA,

also known as “Popeye,”
PAT BRADY,

also known as “Big Pat,”
JASON “Jake” CORBETT,
MATTHEW HALL, |

also known as “Psycho,” or “Cyco,”
SAMUEL KEETON,
MICHAEL TORRES,

also known as “Mosca,”
JEANNA QUESENBERRY,
KEVIN MacNAMARA,
KRISTEN DEMAR,
JUSTIN PETTY,

also known as “Rune,” and.
KATHLEEN NOLAN,

Defendants.

 

 

 

 

CASE NO# 1 9- CR-0 1.07 KIM

VIOLATIONS: 18 U.S.C. § 1962(d) — Conspiracy to
Participate in a Racketeer Influenced Corrupt
Organization; 18 U.S.C. § 1959(a)(5) — Conspiracy to
Commit Murder (5 counts); 21 U.S.C. §§ 846,
841(a)(1) — Conspiracy to Distribute and Possess with
Intent to Distribute Methamphetamine and Heroin

(2 counts); 21 U.S.C. § 841(a)(1) — Distribution of
Heroin (5 counts); 21 U.S.C. § 841(a)(1) —
Distribution of Methamphetamine (1 count);

18 U.S.C. § 1963(a)(1), (a)(2), (a)(3), and

21 U.S.C. § 853(a) — Criminal Forfeiture

 

 
aN

NI HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 3 of 29

INDICTMENT
The Grand Jury charges:
INTRODUCTORY ALLEGATIONS
The Racketeering Enterprise: —The Aryan Brotherhood
1. The Aryan Brotherhood is a criminal organization whose members and associates engaged
in, among other things, drug trafficking, theft, and acts of violence, including murder, attempted murder,
and assault.

2. The Aryan Brotherhood, including its leaders, members, and associates, constituted an

“enterprise,” as defined in Title 18, United States Code, Section 1961(4), that is, a group of individuals

associated in fact that engaged in, and the activities of which affected, interstate and foreign commerce.

The enterprise constituted an ongoing organization whose members functioned as'a continuing unit for a
common purpose of achieving the objectives of the enterprise. The Aryan Brotherhood operated
throughout Missouri, South Dakota, Nevada, California, and elsewhere. Some of the Aryan
Brotherhood’s operations in California took place in, and were overseen within, the State and Eastern
District of California.
Formation

3.. The Aryan Brotherhood is an all-male, race-based gang formed in the California prison
system. White inmates who wanted to gain power and authority in prison founded the enterprise in the
1960’s.

Membership

4. Aryan Brotherhood members are recruited from the prison population. For new members,
the Aryan Brotherhood has a general policy of “blood in, blood out:” Potential members must commit a
murder to gain full membership and can only leave when they die. However, exceptions have been made
for new recruits who have shown a willingness to kill.

| 5. To be considered for Aryan Brotherhood membership, an inmate must be sponsored by

two members: a primary and a secondary sponsor. Generally, the inmate must also serve a probationary
term, during which his conduct is observed by Aryan Brotherhood members. If his conduct is

satisfactory, the inmate is admitted to the Aryan Brotherhood. Once accepted, an Aryan Brotherhood

 

 
oO CO NN DN

10
“11
12
13
14
15
16
17
‘18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 4 of 29

member is required to commit any criminal act that the enterprise asks of him. An Aryan Brotherhood

member pledges his life to the enterprise.

Command Structure

6. The Aryan Brotherhood is governed by a three-man commission with authority over the
entire enterprise. The primary purpose of the commission is to resolve disputes among Aryan
Brotherhood members and, when necessary, to approve the murder or assault of an Aryan Brotherhood
member. In theory, the murder or assault of an Aryan Brotherhood member in California may be
executed only if the commission authorizes it. Murder of a non-Aryan Brotherhood member does not
require commission approval. |

Codes of Conduct

7. The Aryan Brotherhood does not have a formal code of conduct. Instead, unwritten rules

of conduct govern the behavior of its members. Most recently, three primary rules govern the behavior

of Aryan Brotherhood members. They are: (1) Do not cooperate with law enforcement; (2) Keep your
word; and (3) Never be a coward. |

8. Members who do not fulfill their obligations to the Aryan Brotherhood are subject to
retaliation, including assault or murder. Aryan Brotherhood members are prohibited from engaging in
certain conduct, including child molestation, homosexuality, and accruing drug debts to inmates of
another race while in prison.

9, In addition to its members, the Aryan Brotherhood also has associates. These people,
while not members, are closely affiliated with the Aryan Brotherhood. Associates are required to follow
the orders of Aryan Brotherhood members. Associates who do not fulfill their obligations to the Aryan
Brotherhood are subject to retaliation, including physical assault or murder.

10. The Aryan Brotherhood enforces its rules of conduct and promotes discipline among the
enterprise by murdering, attempting to murder, conspiring to murder, assaulting, extorting, and
threatening those who either violate the rules or pose a threat to the enterprise. The Aryan Brotherhood
also uses murder, the threat of murder, and assault to preserve, protect, and expand its position of power
within the California prison system. Prison stabbings committed by Aryan Brotherhood members are

executed in a bloody and brutal manner so that it leaves a lasting impression on other inmates. White

 

 
10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27

28 |

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 5 of 29

inmates are a minority in every California prison. Therefore, Aryan Brotherhood-ordered prison attacks
are often particularly gruesome. These kinds of attacks are committed in order to deter rivals from
confronting the Aryan Brotherhood’s members and associates. The Aryan Brotherhood acts of violence -
often serve to warn other would-be attackers that they risk severe retaliation.

11. Inmates and others who do not follow the orders of the Aryan Brotherhood are subj ect to
retaliation, including physical assault or murder, as is anyone who uses violence against an Aryan
Brotherhood member. Inmates who cooperate with law enforcement authorities are “put in the hat” - that
is, marked for death.

Purposes of the Enterprise

12. The purposes of the Aryan Brotherhood include, but are not limited to, the following:

a. Controlling illegal activities - such as narcotics trafficking, gambling, and
extortion - within the California prison system for the purpose of generating money for Aryan
Brotherhood members.

b. Enriching the leaders, members, and associates of the Aryan Brotherhood through,
among other things, illegal trafficking of controlled substances, often in interstate and foreign commerce.

c. Preserving, protecting, and enhancing the power, territory, reputation, and profits

of the Aryan Brotherhood through threats, intimidation, and violence, including - but not limited to -

murder, assault, and obstruction of justice.

d. Using threats and violence to keep victims in fear of the Aryan Brotherhood and in |
fear of its leaders, members, and associates. |

Methods and Means used by the Aryan Brotherhood
13. The means and methods by which Aryan Brotherhood leaders, members, and associates

conduct and participate in the conduct of the affairs of the criminal enterprise include the following:

a. The leaders and members of the Aryan Brotherhood direct, sanction, approve, and —
permit other members and associates to carry out acts in furtherance of the enterprise.

b. The leaders, members, and associates of the Aryan Brotherhood commit and
conspire to commit acts involving murder, intimidation, and assault against individuals who pose a threat

to the enterprise or who jeopardize its operations in order to perpetuate the enterprise and to maintain and

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 6 of 29

extend its power. The targets of these acts include, but are not limited to, members of rival organizations,
Aryan Brotherhood members, and witnesses to the enterprise’s illegal activities.

c. | The leaders, members, and associates of the Aryan Brotherhood—under the
protection of the enterprise—engage in illegal activities, including narcotics trafficking, weapons theft,
and smuggling contraband into prisons in order to generate income.

| Symbols
(14. Aryan Brotherhood members and associates use various symbols to signal their
participation in the enterprise. The symbols can appear in tattoos, drawings, and writings. The shamrock
is the most prominent symbol used to signify membership in the Aryan Brotherhood. If an incarcerated
inmate who is not a member of the enterprise has a shamrock tattoo, members of the Aryan Brotherhood
will require that inmate to remove or cover up the tattoo. ‘Additional symbols demonstrating membership
in the Aryan Brotherhood include Nazi syinbols, the letters “AB,” the Roman numerals “J” and “I”
(representing the first two letters of the alphabet), the numbers “666,” the number “88” (representing the
phrase “Heil Hitler” because “H” is the eighth letter in the alphabet), and the number “14” (referring to a
14-word mission statement for white supremacists). |
| The Defendants

15. Leaders, members, and associates of the Aryan Brotherhood have defined roles in the
enterprise. . |

16. RONALD YAN DELL, also known as “Renegade,” is an Aryan Brotherhood member and
has been since in or about 2004. He holds one of three leadership positions on the Aryan Brotherhood’s
commission. As a member of the three-man commission, YANDELL has significant authority over the
enterprise, including resolving disputes among Aryan Brotherhood members and, when necessary,
approving the murder of current or former members of the Aryan Brotherhood. |

17. DANIEL “Danny” TROXELL, is an Aryan Brotherhood member and has been since in or
about 1989. He holds one of three leadership positions on the Aryan Brotherhood’s commission. As a_
member of the three-man commission, TROXELL has significant authority over the enterprise, including.
resolving disputes among Aryan Brotherhood members and, when necessary, approving the murder of

current or former members of the Aryan Brotherhood.

 

 
oOo Se NY WB NA BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 7 of 29

18. WILLIAM “Billy” SYLVESTER, also known as “Billy from Norco,” was an Aryan
Brotherhood associate and has been an Aryan Brotherhood member since in or about 2018.

19, TRAVIS BURHOP was an Aryan Brotherhood associate and has been an Aryan
Brotherhood member since in or about 2018.

20. BRANT DANIEL, also known as “Two Scoops,” was an Aryan Brotherhood associate
and has been an Aryan Brotherhood member since in or about 2013.

21. DONALD MAZZA, also known as “Popeye,” is an Aryan Brotherhood member and has
been since in or about 2009. | |

22. PAT BRADY, also known as “Big Pat,” is an Aryan Brotherhood member and has been |
since in or about 2010. | |

23. JASON “Jake” CORBETT, was an Aryan Brotherhood associate and has been an Aryan
Brotherhood member since in or about 2018. .

24. MATTHEW HALL, also known as “Psycho,” or “Cyco,” was an Aryan Brotherhood
associate and has been an Aryan Brotherhood member since in or about 2018.

25, SAMUEL KEETON is an Aryan Brotherhood associate.

26. JEANNA QUESENBERRY is an Aryan Brotherhood associate.

27. KEVIN MacNAMARA is an Aryan Brotherhood associate.

28. KRISTEN DEMAR is an Aryan Brotherhood associate.

29. JUSTIN PETTY, also known as “Rune,” is an Aryan Brotherhood associate.
COUNT ONE: [18 U.S.C. § 1962(d) - Conspiracy to Participate in a Racketeering Enterprise]

The Grand Jury further charges:

The Racketeering Conspiracy

30. The allegations contained in paragraphs 1 through 29 of this Indictment are re-alleged and

incorporated herein.

31. Beginning at a date unknown to the Grand Jury, but no later than in or around October °
2011, and continuing to in or around June 2019, in the State and Eastern District of California, and

elsewhere, the defendants,

Hf

 

 
oOo Se JN DO Nn Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 8 of 29

RONALD YANDELL,
DANIEL “Danny” TROXELL,
WILLIAM “Billy” SYLVESTER,
TRAVIS BURHOP,
BRANT DANIEL,
DONALD MAZZA,
PAT BRADY,
JASON “Jake” CORBETT,
MATTHEW HALL,
SAMUEL KEETON,
JEANNA QUESENBERRY,
’ KEVIN. MacNAMARA,
KRISTEN DEMAR, ~
JUSTIN PETTY, and
KATHLEEN NOLAN,
and others known and unknown to the Grand Jury, each being a person employed by and associated with
the Aryan Brotherhood, an enterprise engaged in, and the activities of which affected, interstate and
foreign commerce, did knowingly and intentionally conspire and agree to violate Title 18, United States
Code, Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct of the
affairs of the Aryan Brotherhood through a pattern of racketeering activity, which is defined in Title 18,
United States Code, Sections 1961(1) and (5), which pattern of racketeering activity consisted of:
a. multiple acts involving murder, in violation of California Penal Code §§ 187, 189,
182, 21a, 31, 664 and 653f,;
b. multiple acts involving bribery, in violation of California Penal Code § 641.3 and
punishable by incarceration for more than one year;
c. multiple offenses involving drug trafficking, in violation of 21 U.S.C. §§ 841, 843
and 846;
d. multiple acts indictable under 18 U.S.C. § 1952 (relating to racketeering); and
e. multiple acts indictable under 18 U.S.C. § 2312 (relating to interstate
transportation of stolen motor vehicles).

32. It was part of the conspiracy that each defendant agreed that a conspirator would commit

at least two acts of racketeering activity in the conduct of the affairs of the enterprise.

///
///

 

 
No

& WwW

10
11
12
13
14

15°

16
17
18
19
20
21
22
23
24
25
26

27
28

0 Oo NN WN

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 9 of 29

Notice of Special Sentencing Factors
Number 1: Murder of Ronald Richardson
33. On or about October 7, 2011, in the Eastern District of California, the defendant,
WILLIAM “Billy” SYLVESTER,
did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Ronald
Richardson, with malice aforethought, in violation of California Penal Code, Sections 187 and 189.
Number 2: Murder of Hugo Pinell
34.  Onor about August 12, 2015, in the Eastern District of California, the defendant,
RONALD YANDELL,
and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Hugo
Pinell, with malice aforethought, in violation of California Penal Code, Sections 187, 189, and 31.
Number 3: Conspiracy to distribute and possess with intent to distribute methamphetamine and heroin
35. Beginning on a date unknown to the Grand Jury, but no later than m or around January
201 6 and continuing through at least in or around December 2016, in the State and Eastern District of
California, and elsewhere, defendants,
RONALD YANDELL,
WILLIAM “Billy” SYLVESTER,
TRAVIS BURHOP,
MATTHEW HALL,
SAMUEL KEETON,

‘-JEANNA QUESENBERRY, and
KATHLEEN NOLAN,

did conspire with each other, and with others known and unknown to the Grand Jury, to knowingly and
intentionally distribute and possess with intent to distribute at least 50 grams of methamphetamine
(actual), a Schedule II Controlled Substance, and at least 1,000 grams of a mixture and substance
containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21,
United States Code, Sections 846 and 841(a)(1), (b)(1)(A).

/// |

/I

/I/

I

 

 
a

Oo Oo “SS ND WN

10
ll
12
13
14
15
16
“7
18
19
20
21
22
‘23
24
25
26
27

28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 10 of 29

Number 4: Conspiracy to murder Kenneth Johnson
36. Beginning on a date unknown to the Grand Jury, but no later than on or about August 11,
2016, and continuing until at least on or about October 1, 2016, within the Eastern District of California,
and elsewhere, defendant,
RONALD YANDELL,
did unlawfully, willfully, and intentionally conspire with others to kill Aryan Brotherhood member
Kenneth Johnson, with deliberation, premeditation and malice aforethought, and a conspirator engaged in.
telephone calls to discuss and plan the killing of Kenneth Johnson, in furtherance of the conspiracy, all in
violation of California Penal Code Sections 182 and 187. | |
Number 5: Conspiracy to murder James Mickey .
37. Beginning on a date unknown to the Grand Jury, but no later than on or about August 20,
2016, and continuing until at least on or about August 21, 2016, within the Eastern District of California,
and elsewhere, defendants,
RONALD YAN DELL,

DANIEL “Danny” TROXELL, and
TRAVIS BURHOP,

did unlawfully, willfully, and intentionally conspire with each other and others to kill Aryan Brotherhood
member James Mickey, with deliberation, premeditation and malice aforethought, and a conspirator gave
specific instructions on how to kill James Mickey, in furtherance of the conspiracy, all in violation of
California Penal Code Sections 182 and 187. °
Number 6: Conspiracy to murder Paul Diaz
38. Beginning on a date unknown to the Grand Jury, but no later than on or about August 20,

2016, and continuing until at least on or about August 21, 2016, within the Eastern District of California,
and elsewhere, defendants,

RONALD YANDELL, and

JASON “Jake” CORBETT,
did unlawfully, willfully, and intentionally conspire with each other and others to kill Aryan Brotherhood

associate Paul Diaz, with deliberation, premeditation and malice aforethought, and a conspirator relayed

the order to kill Paul Diaz, in furtherance of the conspiracy, all in violation of California Penal Code

10

 

 
10
11
12
13
14

15
| 16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 11 of 29

Sections 182 and 187. |
Number 7: Conspiracy to murder Michael Trippe
39. Beginning on a date unknown to the Grand Jury, but no later than on or about August 29,
2016, and continuing through at least on or about October 9, 2016, within the Eastern District of
California, and elsewhere, defendants, |
RONALD YANDELL,

DONALD MAZZA, and
MATTHEW HALL,

did unlawfully, willfully, and intentionally conspire with each other and others to kill Aryan Brotherhood
member Michael Trippe, with deliberation, premeditation and malice aforethought, and a conspirator |
convened a meeting to plan the murder of Michael Trippe, in furtherance of the conspiracy, allin
violation of California Penal Code Sections 182 and 187.
Number 8: Conspiracy to murder Doug Maynard
40. Beginning on a date unknown to the Grand Jury, but no later than on or about June 1,
2016, and continuing through at least on or about October 15, 2016, within the Eastern District of
California, and elsewhere, the defendant,
~RONALD YANDELL, also known as “Renegade,”
did unlawfully, willfully, and intentionally conspire with others to kill Doug Maynard, with deliberation, —
premeditation and malice aforethought, and a conspirator stabbed Doug Maynard, in furtherance of the |
conspiracy, all in violation of California Penal Code Sections 182 and 187.
Number 9: Murder of Doug Maynard
41, On or about October 15, 2016, in the Eastern District of California, the defendant,
JASON “Jake” CORBETT,
and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Doug
Maynard, with malice aforethought, in violation of California Penal Code, Sections 187, 189, and 31.
H/ | |
H/
Hf
H/

11

 

 
N

Lt W

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo © ~I nN ws

 

 

Case 2:19-cr-00107-KJM Document 25. Filed 06/14/19 Page 12 of 29

Number 10: Murder of Zachary Scott
42. On or about October 29, 2016, in the Northern District of California, the defendant,
BRANT DANIEL,
and others did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill
Zachary Scott, with malice aforethought, in violation of California Penal Code, Sections 187, 189, and
31. | |
Number 11: Murder of Donald Pequeen

43. On or about July 20, 2018, in the Eastern District of California, the defendants,

JASON “Jake” CORBETT, and
PAT BRADY,

did unlawfully, willfully, and intentionally, and with deliberation and premeditation, kill Donald
Pequeen, with malice aforethought, in violation of California Penal Code, Sections 187, 189, and 31.

All in violation of Title 18, United States Code, Section 1962(d).

COUNT TWO: [18 U.S.C. § 1959(a)(5) — Conspiracy to Commit Murder in Aid of Racketeering]

The Grand Jury further charges:

44. The allegations contained in paragraphs 1 and 29 of this Indictment are re-alleged and
incorporated here.

45.  Atall relevant times, the Aryan Brotherhood including its leaders, members, and
associates, constituted an enterprise as defined in Title 18, United States Code, Section 1959(b)(2), that
is, a group of individuals associated in fact that was engaged in, and the activities of which affected,
interstate and foreign commerce. The enterprise constituted an ongoing organization whose members
functioned as a continuing unit for a common purpose of achieving the objectives of the enterprise.

46. At all relevant times, the Aryan Brotherhood, the above-described enterprise, through its
leaders, members, and associates, engaged in racketeering activity, as defined in Title 18, United States
Code, Sections 1959(b)(1) and 1961(1), namely,

a. multiple acts involving murder in violation of California Penal Code §§ 187, 182,
189, 21a, 31, 664, and 653f; and |
If

12

 

 
br WwW WN

17a)

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

_ 27

28

Qo NO DN

III

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 13 of 29

b. multiple offenses involving drug trafficking in violation of 21 U.S.C. §§ 841, 843,
and 846. |
47. Beginning on a date unknown to the Grand Jury, but no later than on or about August 11,
2016, and continuing through at least on or about October 1, 2016, in the Eastern District of California,

and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the

Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendant,
RONALD YANDELL,

together with others known and unknown to the Grand Jury, did unlawfully, willfully, and intentionally
conspire and agree with each other and others to murder Kenneth Johnson in furtherance of the purposes
and objectives of the Aryan Brotherhood, in violation of California Penal Code Sections 182, 187, and
189.

All in violation of Title 18, United States Code, Section 1959(a)(5).
COUNT THREE: [18 U.S.C. § 195 9(a)(5) — Conspiracy to Commit Murder in Aid of Racketeering]

The Grand Jury further charges: og al |
48. The allegations contained in paragraphs 45-end 46, of this Indictment are re-alleged and

incorporated here.
49. Beginning on a date unknown to the Grand Jury, but no later than on or about August 20,
2016, and continuing through at least on or about August 21, 2016, in the Eastern District of California

and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the

Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,

RONALD YANDELL,
DANIEL “Danny” TROXELL, and
TRAVIS BURHOP,

together with others known and unknown to the Grand Jury, did unlawfully, willfully, and intentionally

conspire and agree with each other and others to murder J ames Mickey in furtherance of the purposes and

objectives of the Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and 189.
All in violation of Title 18, United States Code, Section 1959(a)(5). |

Hl

13

 
oO SF NIN NWN NH BS

10
it
12
13
14
15
16
17
18
19
20
21

— 22

23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 14 of 29

COUNT FOUR: [18 U.S.C. § 1959(a)(5) — Conspiracy to Commit Murder in Aid of Racketeering]

The Grand Jury further charges: a a
50. The allegations contained in paragraphs 43-end 46 of this Indictment are re-alleged and

incorporated here.

51. Beginning on a date unknown to the Grand Jury, but no later than on or about August 21,
2016, and continuing through at least on or about August 22, 2016, in the Eastern District of California,
and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the
Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,

RONALD YANDELL, and

JASON “Jake” CORBETT,
together with others known and unknown to the Grand Jury, did unlawfully, willfully, and intentionally
conspire and agree with each other and others to murder Paul Diaz in furtherance of the purposes and
objectives of the Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and 189.

All in violation of Title 18, United States Code, Section 1959(a)(5).
COUNT FIVE: [18 U.S.C. § 1959(a)(5) — Conspiracy to Commit Murder in Aid of Racketeering].

The Grand Jury further charges: 44 ae’
52. The allegations contained in paragraphs 45-and 46 of this Indictment are re-alleged and

incorporated here.

53. | Beginning on a date unknown to the Grand Jury, but no later than on or about August 19,
2016, and continuing through at least on or about October 1, 2016, in the Eastern District of California,
and. elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the
Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendants,

RONALD YANDELL,
DONALD MAZZA, and
MATTHEW HALL,
together with others known and unknown to the Grand Jury, did unlawfully, willfully, and intentionally
conspire and agree with each other and others to murder Michael Trippe in furtherance of the purposes

and objectives of the Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and

189.

14

 

 
a

SN WN

10
i
12
13
14
15
16
17

18 |]

19
20
21

22

23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 15 of 29

All in violation of Title 18, United States Code, Section 1959(a)(5)..

COUNT SIX: [18 U.S.C. § 1959(a)(5) — Conspiracy to Commit Murder in Aid of Racketeering]

The Grand Jury further charges: xe

54. The allegations contained in paragraphs 45end 46 of this Indictment are re-alleged and
incorporated here. | |

55. Beginning on a date unknown to the Grand Jury, but no later than on or about June 1,
2016, and continuing through at least on or about October 15, 2016, in the Eastern District of California,
and elsewhere, for the purpose of gaining entrance to and maintaining and increasing position in the |
Aryan Brotherhood, an enterprise engaged in racketeering activity, the defendant, |

RONALD YANDELL,

together with others known and unknown to the Grand Jury, did unlawfully, willfully, and intentionally
conspire and agree with each other and others to murder Doug Maynard in furtherance of the purposes
and objectives of the Aryan Brotherhood, in violation of California Penal Code Sections 182, 187 and
189.

All in violation of Title 18, United States Code, Section 1959(a)(5).
COUNT SEVEN: [21 U.S.C..§§ 846, 841(a)(1) — Conspiracy to Distribute and Possess with Intent to

Distribute Methamphetamine and Heroin]

The Grand J ury further charges:

RONALD YANDELL,
WILLIAM “Billy” SYLVESTER,
TRAVIS BURHOP,
MATTHEW HALL,
MICHAEL TORRES,
JEANNA QUESENBERRY,
SAMUEL KEETON,
KATHLEEN NOLAN,
KEVIN MacNAMARA, and
KRISTEN DEMAR,

defendants herein, as follows:
56. Beginning at a date unknown to the Grand Jury, but no later than on or about January 1,
2016, and continuing through at least on or about December 22, 2016, in the State and Eastern District of

California, and elsewhere, the defendants did conspire and agree with each other, and with persons

15

 

 
oy

oO CO NN DH WN

10
11
12

13,

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 16 of 29

known and unknown to the. Grand Jury, to knowingly and intentionally distribute and possess with intent
to distribute at least 50 grams of methamphetamine (actual), a Schedule II Controlled Substance, and at
least 1,000 grams of a mixture and substance containing a detectable amount of heroin, a Schedule I

Controlled Substance, in violation of Title 21, United States Code, Sections 846 and 841(a)(1), (b)(1)(A).

COUNT EIGHT: [21 U.S.C. § 841(a)(1) — Distribution of Heroin]
The Grand Jury further charges:
RONALD YANDELL,
TRAVIS BURHOP,
SAMUEL KEETON, and
JEANNA QUESENBERRY,
defendants herein, as follows:

57. Onor about July 11, 2016, in the State and Eastern District of California, did knowingly
and intentionally distribute at least 100 grams of a mixture and substance containing a detectable amount
of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States Code, Section
841(a)(1), and Title 18, United States Code, Section 2.

COUNT NINE: [21 U.S.C. § 841(a)(1) - Distribution of Heroin]
The Grand Jury further charges:
| | RONALD YANDELL, —
TRAVIS BURHOP,
_ MATTHEW HALL, and
JEANNA QUESENBERRY,
defendants herein, as follows:
58. On or about July 24, 2016, in the State and Eastern District of California, the defendants
did knowingly and intentionally distribute at least 100 grams of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States
Code, Section 841(a)(1), and Title 18, United States Code, Section 2.
HI
Hf
Hf

H/

16

 

 
oOo ~~ NN

\o

10
11
12
13
14
15
16
417
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 17 of 29

COUNT TEN: [21 U.S.C. § 841(a)(1) — Distribution of Methamphetamine]

The Grand Jury further charges:
RONALD YANDELL,
WILLIAM “Billy” SYLVESTER,
SAMUEL KEETON, -
JEANNA QUESENBERRY,

KEVIN MacNAMARA, and
KRISTEN DEMAR,

defendants herein, as follows:

59. On or about August 11, 2016, in the State and Eastern District of California, did
knowingly and intentionally distribute a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United States Code,

Section 841(a)(1), and Title 18, United States Code, Section 2.

| COUNT ELEVEN: [21 U.S.C. § 841(a)(1) — Distribution of Heroin]

The Grand Jury further charges:
| RONALD YANDELL,
TRAVIS BURHOP,

SAMUEL KEETON, and
JEANNA QUESENBERRY,

defendants herein, as follows: . .

60. ‘Onor about August 12, 2016, in the State and Eastern District of California, did
knowingly and intentionally distribute at least 100 grams of a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States

Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

COUNT TWELVE: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Distribute and Possess with Intent to
Distribute Methamphetamine and Heroin]

The Grand Jury further charges:

RONALD YANDELL,
JASON “Jake” CORBETT, and
JUSTIN PETTY,

defendants herein, as follows:

If

17

 

 
BR WwW N

“I OD OW

10
11
12
13
14
15
16
V7

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 18 of 29

61. Beginning at a date unknown to the Grand Jury, but no later than on or about August 11, _

2016, and continuing through at least on or about September 6, 2016, in the State and Eastern District of

California, and elsewhere, the defendants did conspire and agree with each other, and with other persons

known and unknown to the Grand Jury, to knowingly and intentionally distribute and possess with intent
to distribute at least 50 grams of methamphetamine (actual), a Schedule II Controlled Substance, and at
least 100 grams of a mixture and substance containing a detectable amount of heroin, a Schedule I _

Controlled Substance, in violation of Title 21 , United States Code, Sections 846 and 841(a)(1).

COUNT THIRTEEN: [21 U.S.C. § 841(a)(1) — Distribution of Heroin]
The Grand Jury further charges:
| RONALD YANDELL,

TRAVIS BURHOP, and
JEANNA QUESENBERRY,

defendants herein, as follows:

62. . Onor about October 18, 2016, at approximately 1:40 p.m., in the State and Eastern
District of California, did knowingly and intentionally distribute a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States

Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

COUNT FOURTEEN: [21 U.S.C. § 841(a)(1) — Distribution of Heroin]
The Grand Jury further charges: |
RONALD YANDELL,

TRAVIS BURHOP, and
JEANNA QUESENBERRY,

defendants herein, as follows:

63. Onor about October 18, 2016, at approximately 3:03 p.m., in the State and Eastern
District of California, did knowingly and intentionally distribute a mixture and substance containing a
detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United States

Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

Ht
Hl

18

 

 
oO OO NSN HD WO S

10
11

12 ||

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 19 of 29°

FORFEITURE ALLEGATION: [18 U.S.C. § 1963(a)(1), (a)(2), (a)(3), and 21 U.S.C. § 853(a) — =
Criminal Forfeiture]

1. Upon conviction of the offense alleged in Count One of this Indictment, defendants
RONALD YANDELL, DANIEL TROXELL, WILLIAM SYLVESTER, TRAVIS BURHOP, BRANT
DANIEL, DONALD MAZZA, PAT BRADY, JASON CORBETT, MATTHEW HALL, SAMUEL
KEETON, JEANNA QUESENBERRY, KEVIN MacNAMARA, KRISTEN DEMAR, JUSTIN PETTY,
and KATHLEEN NOLAN shall forfeit to the United States pursuant to Title 18, United States Code,
Sections 1963(a)(1), 1963(a)(2), and 1963(a)(3), any interest the defendants acquired or maintained in
violation of Title 18, United States Code, Section 1962; any interest in, security of, claim against, or
property or contractual right of any kind affording a source of influence over, an enterprise which the _
defendants established, operated, controlled, conducted, or participated in the conduct of, in violation of
Title 18, United States Code, Section 1962; and any property constituting, or derived from, any proceeds
which the defendants obtained, directly or indirectly, from racketeering activity in violation of Title 18,
United States Code, Section 1962.

2. Upon conviction of one or more of the offenses alleged in Counts Seven through Fourteen

of this Indictment, defendants RONALD YANDELL, WILLIAM SYLVESTER, TRAVIS BURHOP,

| MATTHEW HALL, MICHAEL TORRES, JEANNA QUESENBERRY, SAMUEL KEETON,

KATHLEEN NOLAN, KEVIN MacNAMARA, KRISTEN DEMAR, JASON CORBETT, and JUSTIN
PETTY, shall forfeit to the United States pursuant to Title 21, United States Code, Section 853(a), the
following property: |

a. All right, title, and interest in any and all property involved in violations of Title
21, United States Code, Section 841(a)(1), or conspiracy to commit such offenses, for which defendants
are convicted, and all property traceable to such property, including the following: all real or personal
property, which constitutes or is derived from proceeds obtained, directly or indirectly, as a result of such
offenses; and all property used, or intended to be used, in any manner or part to commit or to facilitate
the commission of the offenses. | - |

b. A sum of money equal to the total amount of proceeds obtained as a result of the

offenses, or conspiracy to commit such offenses, for which defendants are convicted.

19

 

 
WwW N

Oo FH SN DWN

10

11
12
13
14
15
16

17
18
19
20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 20 of 29

3. If any property subject to forfeiture, as a result of the offenses alleged in Counts One and

Seven through Fourteen of this Indictment, for which defendants are convicted:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. | has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) and Title 18,
United States Code, Section 1963(m), to seek forfeiture of any other property of defendants, up to the

value of the property subject to forfeiture. |

A TRUE BILL.

~ Jg/ Signature on file w/AUSA

 

. lL yj FOREPERSON
McGREGOR W. SCOTT
United States Attorney

20

 

 
| Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 21 of 29
Noe | 9-CR-0107 KIM

 

UNITED STATES DISTRICT COURT
Eastern District of California

Criminal Division

THE UNITED STATES OF AMERICA

VS.

RONALD YANDELL,
also known as “Renegade,”
DANIEL “Danny” TROXELL,
WILLIAM “Billy” SYLVESTER,
also known as “Billy from Norco,”
TRAVIS BURHOP,
BRANT DANIEL,
also known as “Two Scoops,”
DONALD MAZZA, .
also known as “Popeye,”
PAT BRADY,
also known as “Big Pat,”
JASON “Jake” CORBETT,
MATTHEW HALL,
also known as “Psycho,” or “Cyco,”
SAMUEL KEETON,
MICHAEL TORRES,
also known as “Mosca,”
JEANNA QUESENBERRY,
KEVIN MacNAMARA,
KRISTEN DEMAR,
JUSTIN PETTY,
also known as “Rune,” and
KATHLEEN NOLAN,

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 1962(d) — Conspiracy to Participate in a Racketeer Influenced Corrupt
Organization; 18 U.S.C. § 1959(a)(5) — Conspiracy to Commit Murder (5 counts);
21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Distribute and Possess with Intent
To Distribute Methamphetamine and Heroin (2 counts); 21 U.S.C. § 841(a)(1) — Distribution

of Heroin (5 counts); 21 U.S.C. § 841(a)(1) — Distribution of Methamphetamine (1 count);
18 U.S.C. § 1963 (a)(1), (a)(2), (a)(3), and 21 U.S.C. § 853 — Criminal Forfeiture

 

A true bill Is{ Signature on file w/AUSA

Foreman.
Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 22 of 29

 

 

Filed in open court nis 1 ee day
yous og
BO Cle
Bal, $s
GPO 863 525

Seng fe Lynn YAO? Mo. LL “a

 

Gs . / / C. esenbary

 

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 23 of 29

219-CR-0107 KIM 4

United States v. Ronald Yandell, et al.
Penalties for Indictment
COUNT 1
RONALD YANDELL
DANIEL “Danny” TROXELL
WILLIAM “Billy” SYLVESTER
TRAVIS BURHOP
BRANT DANIEL
DONALD MAZZA
PAT BRADY |
JASON “Jake” CORBETT
MATTHEW HALL
SAMUEL KEETON
JEANNA QUESENBERRY
KEVIN MacNAMARA
KRISTEN DEMAR
JUSTIN PETTY —
KATHLEEN NOLAN

VIOLATION: 18 U.S.C. § 1962(d) - Conspiracy to participate in a racketeer influenced
corrupt organization

PENALTIES: Maximum of up to life in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT2

RONALD YANDELL

VIOLATION: 18 U.S.C. § 1959(a)(5) - Conspiracy to commit murder in aid of
racketeering

PENALTIES: Maximum of up to 10 years in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 3
RONALD YANDELL ~
DANIEL “Danny” TROXELL

- 110

 

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 24 of 29

|| TRAVIS BURHOP
VIOLATION: 18 U.S.C.:-§ 1959(a)(5) — Conspiracy to commit murder in aid of
racketeering
PENALTIES: — Maximum of up to 10 years in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 4
RONALD YANDELL
JASON “Jake” CORBETT

VIOLATION: 18 U.S.C. § 1959(a)(5) — Conspiracy to commit murder in aid of
racketeering

PENALTIES: Maximum. of up to 10 years in prison; or
Fine of up to $250,000; or both fine and imprisonment
_ Supervised release of up to 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT5

RONALD YANDELL

DONALD MAZZA

MATTHEW HALL

VIOLATION: 18 U.S.C. § 1959(a)(5) — Conspiracy to commit murder in aid of
racketeering

PENALTIES: - Maximum of up to 10 years in prison; or

Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count).

COUNT 6
RONALD YANDELL
VIOLATION: 18 U.S.C. § 1959(a)(5) — Conspiracy to commit murder in aid of -

racketeering

Lil

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 25 of 29

PENALTIES: Maximum of up to 10 years in prison; or
Fine of up to $250,000; or both fine and imprisonment
Supervised release of up to 3 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

112

 

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 26 of 29

COUNT 7

RONALD YANDELL
WILLIAM “Billy” SYLVESTER
TRAVIS BURHOP :
MATTHEW HALL

MICHAEL TORRES

JEANNA QUESENBERRY
SAMUEL KEETON
KATHLEEN NOLAN

KEVIN MacNAMARA
KRISTEN DEMAR

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to distribute at least 50 grams of
methamphetamine (actual) and at least 1 kilogram of heroin

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or
Fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 8

RONALD YANDELL
TRAVIS BURHOP
SAMUEL KEETON

JEANNA QUESENBERRY
VIOLATION: | 21 USC. § 841(a)(1) — Distribution of at least 100 grams of heroin
PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40.
years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment

Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

113

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 27 of 29

COUNT 9
RONALD YANDELL
TRAVIS BURHOP
MATTHEW HALL
JEANNA QUESENBERRY.

VIOLATION: 21 U.S.C. § 841(a)(1) — Distribution of at least 100 grams of heroin

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or .
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 10

RONALD YANDELL
WILLIAM “Billy” SYLVESTER
SAMUEL KEETON —

JEANNA QUESENBERRY
KEVIN MacNAMARA
KRISTEN DEMAR

VIOLATION: 21 U.S.C. § 841(a)(1) — Distribution of methamphetamine
PENALTIES: Maximum of up to 20 years in prison; or
Fine of up to $1,000,000; or both fine and imprisonment

Supervised release of at least 3 years up to life

|| SPECIAL ASSESSMENT: $100 (mandatory.on each count)

114

 

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 28 of 29

COUNT 11

RONALD YANDELL
TRAVIS BURHOP
SAMUEL KEETON
JEANNA QUESENBERRY

VIOLATION: 21 U.S.C. § 841(a)(1) — Distribution of at least 100 grams of heroin

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 12

RONALD YANDELL

JASON “Jake” CORBETT

JUSTIN PETTY

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to distribute and possess with
intent to distribute at least 50 grams of methamphetamine (actual), and at
least 100 grams of a mixture and substance containing a detectable amount
ofheroin — oO

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in
prison; or

Fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT13.
RONALD YANDELL
TRAVIS BURHOP
JEANNA QUESENBERRY

VIOLATION: 21 U.S.C. § 841(a)(1) — Distribution of heroin
PENALTIES: Maximum of up to 20 years in prison; or

Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life

115

 

 
 

 

Case 2:19-cr-00107-KJM Document 25 Filed 06/14/19 Page 29 of 29

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 14

RONALD YANDELL
TRAVIS BURHOP
JEANNA QUESENBERRY

VIOLATION: 21 US.C. § 841(a)(1) — Distribution of heroin
PENALTIES: Maximum of up to 20 years in prison; or
Fine of up to $1,000,000; or both fine and imprisonment
Supervised release of at least 3 years up to life
SPECIAL ASSESSMENT: $100 (mandatory on each count)
FORFEITURE ALLEGATION:
VIOLATIONS: 18 U.S.C. § 1963(a)(1), (a)(2), and (a)(3), and 21 U.S.C. § 853(a) |

PENALTIES: As stated in the Indictment

116

 

 
